     Case 3:17-cv-02409-L-LL Document 52 Filed 03/31/21 PageID.768 Page 1 of 1




                         United States District Court
                           SOUTHERN DISTRICT OF CALIFORNIA


Marco Amaral
                                                           Civil Action No.     17-cv-02409-L-LL

                                             Plaintiff,
                                      V.
City of San Diego; Jeffrey Williams                          JUDGMENT IN A CIVIL CASE
previously sued as FNU Williams, an
individual
                                           Defendant.


Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
or heard and a decision has been rendered.

IT IS HEREBY ORDERED AND ADJUDGED:
The Court grants Defendants’ motion for summary judgment as to the federal claims (causes of action
one through four) and dismisses the state law claims (causes of action five through nine) without
prejudice. The Clerk is directed to enter judgment pursuant to this Order and close the case.




Date:          3/31/21                                        CLERK OF COURT
                                                              JOHN MORRILL, Clerk of Court
                                                              By: s/ M. Exler
                                                                                     M. Exler, Deputy
